              Case 2:18-cr-00092-RAJ Document 251 Filed 05/07/21 Page 1 of 4




 1                                                                  HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
       UNITED STATES OF AMERICA,                        Case No. CR18-0092-RAJ
10
                                    Plaintiff,          JOINT REQUEST FOR STATUS
11                    v.                                CONFERENCE REGARDING
                                                        FEASIBILITY OF TRIAL DATE DUE
12     BERNARD ROSS HANSEN, and                         TO COVID-19 PANDEMIC
       DIANE RENEE ERDMANN,
13
                                    Defendants.         NOTED ON MOTION CALENDAR:
14                                                      FRIDAY, MAY 7, 2021
15

16          The United States Attorney’s Office and defendants Ross Hansen and Dianne Erdmann
17   submit this status conference statement in relation to the upcoming Zoom status conference
18   hearing with the Court regarding the feasibility of the trial date in this multi-defendant criminal
19   trial currently scheduled to commence on July 6, 2021.
20          The parties have reviewed the most recent General Order (04-21) (“Order”) issued by the
21   Court and are generally aware of the current state of the public health crisis in Washington State.
22   With this information, the parties are concerned that substantial time and effort over the next eight
23   weeks will be devoted to preparing for the trial of this case even though there may be a likelihood
24   that the matter will be continued due to continuing public health concerns arising from the ongoing
25   COVID-19 pandemic.
      JOINT REQUEST FOR STATUS                                                             LAW OFFICES
                                                                                       CALFO EAKES LLP
      CONFERENCE REGARDING FEASIBILITY                                          1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
      OF TRIAL DATE DUE TO COVID-19                                            TEL (206) 407-2200 FAX (206) 407-2224
      PANDEMIC
      (Case No. 18-cr-0092-RAJ) - 1
                 Case 2:18-cr-00092-RAJ Document 251 Filed 05/07/21 Page 2 of 4




 1          According to the general order, all criminal trials scheduled to occur before June 30, 2021

 2   are continued unless an individual judge orders otherwise. Order 2:8-9. That date is only one

 3   week before the current trial date in this matter. The Order states that the daily number of positive

 4   cases has significantly decreased and that vaccines have been and will be made available more

 5   readily in the coming months. That said, the Order also provides that “[u]ntil the majority of the

 6   public has received the vaccine and been fully vaccinated, limiting the size and frequency of

 7   gatherings remain critical to preventing serious injury and death from COVID-19.” Id. 2:1-4.

 8          The Order provides that in-person criminal trials will start on May 17, 2021. Only one trial

 9   will occur at the Seattle courthouse at a time. Id. 2:18-19. The Order continues: “The Court will

10   be strictly limiting the number of people that can physically attend these proceedings.” Id. 2:15-

11   16.

12          While the effect of the Order on the trial of this matter set for July 6, 2021 is not plainly

13   evident, the Order’s language raises the substantial possibility that the trial may not go forward as

14   scheduled. Criminal trials will only have begun again in the Seattle courthouse for approximately

15   8 weeks by July 6. It is unclear to counsel for the parties whether the backlog of cases

16   (particularly in-custody cases) will be such that the trial of this matter will be continued to allow

17   for those other cases involving in-custody cases to proceed first. Given that only one trial will be

18   proceeding at a time in the courthouse, it may take some time before that backlog of cases is

19   resolved.

20          In addition, the trial of this matter will require a substantial number of persons to be present

21   in the Courtroom during the proceedings. In addition to the Court and its staff, there will be at

22   least 12 and up to 14 jurors present. Counsel for each defendant expects to need four to six

23   persons in the courtroom during the trial (that amounts to another 8 to 12 persons). The

24   government expects that it will need to have an additional four persons in the courtroom. As a

25   result, it is likely that more than 30 people will be present in the courtroom during this trial,
      JOINT REQUEST FOR STATUS                                                               LAW OFFICES
                                                                                         CALFO EAKES LLP
      CONFERENCE REGARDING FEASIBILITY                                            1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
      OF TRIAL DATE DUE TO COVID-19                                              TEL (206) 407-2200 FAX (206) 407-2224
      PANDEMIC
      (Case No. 18-cr-0092-RAJ) - 2
               Case 2:18-cr-00092-RAJ Document 251 Filed 05/07/21 Page 3 of 4




 1   considering that witnesses, U.S. Marshal’s Office personnel, and perhaps others may attend. The

 2   trial is expected to last three to four weeks.

 3           Given that the trial date is eight weeks away, the parties will need to immediately begin

 4   gear up for trial by finalizing trial strategy, engaging in witness preparation, preparing witness

 5   cross-examination outlines, and engaging in the multitude of necessary pretrial tasks to be

 6   prepared for this multi-week and complex criminal trial. The government and the defense will

 7   need to make arrangements for witnesses to appear at trial, some of whom will be traveling from

 8   outside the district. It would be inefficient, if not wasteful of court and government resources, to

 9   prepare for trial of this case over the next eight weeks if the trial is likely ultimately to be delayed.

10           For the foregoing reasons, the parties request that the Court, at the status conference,

11   address whether the trial will be delayed by the continuing uncertainties caused by the COVID-19

12   pandemic.

13           DATED this 7th day of May, 2021.

14    CALFO EAKES LLP                                      TESSA M. GORMAN
                                                           Acting United States Attorney
15    By:     s/Angelo J. Calfo
      Angelo J. Calfo, WSBA #27079                         By:     s/Brian Werner
16
      Patty Eakes, WSBA # 18888                            Brian Werner
17    Anna F. Cavnar, WSBA # 54413                         Benjamin Diggs
      Henry C. Phillips, WSBA #55152                       Assistant United States Attorneys
18    1301 Second Avenue, Suite 2800                       700 Stewart Street, Suite 5220
      Seattle, WA 98101                                    Seattle, WA 98101
19    Telephone: (206) 407-2200                            Telephone: (206) 553-7970
      Fax: (206) 407-2224                                  brian.werner@usdoj.gov
20    angeloc@calfoeakes.com
      fpattye@calfoeakes.com                               Attorneys for United States
21    henryp@calfoeakes.com
22
      Attorneys for Defendant Bernard Ross Hansen
23

24   ///

25
      JOINT REQUEST FOR STATUS                                                               LAW OFFICES
                                                                                         CALFO EAKES LLP
      CONFERENCE REGARDING FEASIBILITY                                            1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
      OF TRIAL DATE DUE TO COVID-19                                              TEL (206) 407-2200 FAX (206) 407-2224
      PANDEMIC
      (Case No. 18-cr-0092-RAJ) - 3
            Case 2:18-cr-00092-RAJ Document 251 Filed 05/07/21 Page 4 of 4




     CORR CRONIN LLP
 1
     By:     s/Steven W. Fogg
 2
     Steven W. Fogg, WSBA No. 23528
 3   Benjamin C. Byers, WSBA No. 52299
     1001 Fourth Avenue, Suite 3900
 4   Seattle, Washington 98154
     (206) 625-8600 Phone
 5   (206) 625-0900 Fax
     sfogg@corrcronin.com
 6   bbyers@corrcronin.com
 7   AOKI LAW PLLC
 8

 9   By:     s/Russell M. Aoki
     Russell M. Aoki, WSBA No. 15717
10   AOKI LAW PLLC
     1200 Fifth Avenue, Suite 750
11   Seattle, Washington 98101
     (206) 624-1900 Phone
12   (206) 442-4396 Fax
     russ@aokilaw.com
13
     Attorneys for Defendant Diane Renee
14
     Erdmann
15

16

17

18

19

20

21

22

23

24

25
     JOINT REQUEST FOR STATUS                                            LAW OFFICES
                                                                     CALFO EAKES LLP
     CONFERENCE REGARDING                                     1301 SECOND AVENUE, SUITE 2800
                                                              SEATTLE, WASHINGTON 98101-3808
     FEASIBILITY OF TRIAL DATE DUE TO                        TEL (206) 407-2200 FAX (206) 407-2224
     COVID-19 PANDEMIC - 1
     (Case No. 18-cr-0092-RAJ)
